IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 00-40479
                             Summary Calendar


                           BRIAN KEE MCPHERSON,

                                                     Plaintiff-Appellant,

                                   versus

          JAMES W. MOSSBARGER; PETE ROMERO; E. BRAVO, Major,

                                                    Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                          USDC No. G-98-CV-46
                         --------------------
                           December 13, 2000

Before JOLLY, SMITH and DUHÉ, Circuit Judges.

PER CURIAM:1

     Brian     Kee   McPherson,   TDCJ   #390173,   appeals   the   district

court’s dismissal of his 42 U.S.C. § 1983 civil rights suit as

untimely.    McPherson alleged that the defendants were engaged in a

conspiracy to retaliate against him for failing to cooperate in a

drug investigation, that they denied him Due Process when they

falsely accused him of escape, and that they retaliated against him

by ordering him to work outdoors and by falsely convicting him of

escape.     Liberally construed, McPherson’s appellate argument is

that the district court erred in applying the time bar because his


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
retaliation    claim    did   not   arise   until   it   was    invalidated    in

compliance with Heck v. Humphrey, 512 U.S. 477 (1994).                        See

Chriceol v. Phillips, 169 F.3d 313, 314 n.2 (5th Cir. 1999)(the

claims of pro se appellants are liberally construed).

      Under Heck, 512 U.S. at 486-87, McPherson could not have

raised his claim challenging his escape conviction until his escape

conviction had been invalidated because his claim called into

question the validity of that conviction.           The limitations period

did not begin to run until the conviction was invalidated.                    See

Hulsey v. Owens, 63 F.3d 354, 355 (5th Cir. 1995).                 McPherson’s

escape conviction was invalidated on October 10, 1997, and he filed

the instant suit less than two years later.                    See Gartrell v.

Gaylor, 981 F.2d 254, 256 (5th Cir. 1993)(a federal court borrows

the   forum   state’s   general     personal   injury    limitations    period

because there is no federal statute of limitations for civil rights

actions brought pursuant to § 1983); Tex. Civ. Prac. & Rem. Code

§ 16.003(a)(the applicable Texas limitations period is two years).

Therefore, the claim based on the escape conviction is timely.

      However, McPherson’s claim based on the assignment to work in

the fields is time-barred.          The limitations period on the claim

began to run at the time Mossbarger ordered McPherson to work in

the fields.    See Marsh v. Jones, 53 F.3d 707, 710 (5th Cir. 1995).

Since the instant suit was filed more than two years after the

order to work in the fields, it is untimely.

      Accordingly, the judgment of the district court is AFFIRMED IN

PART, VACATED IN PART and the case is REMANDED.


                                       2